DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are pending:
	Claims 7-14 are rejected. 
	Claims 7-8 & 10 are amended. 
	Claims 1-6 are withdrawn.
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 02/19/2021. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.14. 
Applicant's submission filed on 02/19/2021 has been entered.
Response to Amendments
Amendments filed 01/25/2021 have been entered. Amendments to the claims overcome §103 rejection previously set forth in the final Office Action mailed 11/24/2020.  
Amendments have necessitated new grounds of rejection. 
Response to Arguments 
Arguments filed 01/25/2021 have been entered. Arguments were fully considered.  
Applicant argues that Margolin and Bauer do not teach leg of a fixed length, non-mesh enclosed openings and a locking member comprising a recessed handle and a pivoting member. These arguments are persuasive in view of amendments. However these features are known in the art and taught by Schweinberg, Wolff and Choi. Claims 7 & 10 are rejected for being obvious 
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 & 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (RU 2222658) in view of Schweinberg (USPN 6,027,283) and further in view of Wolff (USPN 3,099,912).
	Regarding claim 7, Margolin teaches a cover grate system (see Entire Abstract; see Figs. 5 & 7) for a well-site cellar (“for a well-site cellar” is recited as an intended use), comprising: 
	a plurality of perforated plates (Figs. 5 & 7, plates 5 (Figs. 5 & 7, switch units or tracks 5); see pg. 4), each perforated plate having a plurality of enclosed apertures (Fig. 6 shows leg (support) is closed in therefore the apertures are enclosed) and 
	a platform (Figs. 5 & 7, platform 3 (Figs. 5 & 7, boom 3); see pg. 3) configured to support movement of heavy equipment (“significant loads on the boom”) (see pg. 2) and supported by the plurality of perforated plates (see Fig. 7); 
	at least one rigid leg (Figs. 5-6, leg 6 (supports 6); see pg. 3) extending down from the platform (see Figs. 5 & 7); 

	wherein the at least one rigid leg (“height-adjustable stops…increase its carrying capacity and rigidity”) (see pg. 2) and is configured to fit into at least one of the plurality of enclosed apertures (see Figs. 5-7), such that the platform remains substantially stationary relative to the plurality of perforated plates (see Figs. 5-7); and 
	wherein a respective aperture (see Fig. 6) of the plurality of enclosed apertures is enclosed relative to a perimeter of the respective aperture (see Fig. 6).  
Annotated Fig. 6

    PNG
    media_image1.png
    834
    376
    media_image1.png
    Greyscale

	Margolin does not explicitly teach non-mesh apertures, the leg is of a fixed length and a frame with a first plurality of support members in a first orientation and a second plurality of support members in a second orientation.
	In a related field of endeavor, Schweinberg teaches a drainage system (see Entire Abstract) comprising non-mesh apertures (“a number of openings”) (see C5/L25-31) (Fig. 2 shows circular and oblong openings, both are configurations are considered “non-mesh apertures”) and a frame (Fig. 2, frame 24; see C5/L15-30) with a first plurality of support members (see annotated 
Annotated Fig. 2

    PNG
    media_image2.png
    740
    768
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Margolin such that the cover grate includes non-mesh apertures as taught by Schweinberg because said configuration is an obvious engineering design. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Margolin by incorporating the frame of Schweinberg because said frame provides the benefit of improving load and impact performance (Schweinberg, see C5/L25-31).
	The combination of Margolin and Schweinberg does not teach at least one leg is of a fixed length.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Margolin by incorporating the leg (vertically disposed column member) of Wolff because it is desirable to utilize a known support means (Margolin, see Entire Abstract and pg. 2; Wolf, see C2/L50-56). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	Regarding claim 9, Margolin, Schweinberg and Wolff teach the cover grate system according to claim 7, each of the plurality of perforated plates further comprising: a plurality of perforations having a circular shape (Schweinberg, see Fig. 2); wherein the plurality of enclosed apertures have an oblong shape (Schweinberg, see Fig. 2) configured for retaining the at least one rigid leg of the platform (the combination of Margolin and Schweinberg teaches “configured for…leg of the platform”); and wherein the at least one rigid leg is integral to the platform (Margolin, see Fig. 6).  
	 
	Regarding claim 10, Margolin cover grate system (see Entire Abstract; see Figs. 5 & 7) for a well-site cellar (“for a well-site cellar” is recited as an intended use), comprising: 
	a first perforated plate (Figs. 5 & 7, plate 5 (Figs. 5 & 7, switch units or track 5); see pg. 4) having a first plurality of enclosed openings (Fig. 6 shows leg (support) is closed in therefore the openings are enclosed) configured to retain a first rigid leg of a platform (see Fig. 6); 
	a second plate (see Figs. 5 &  7) having a second plurality of enclosed openings configured to retain a second rigid leg of the platform (see Fig. 6); and 

	wherein the first rigid leg (“height-adjustable stops…increase its carrying capacity and rigidity”) (see pg. 2) and second rigid leg of the platform are removably set (“movable supports”) (see pg. 2) within the enclosed openings of the first plate and the second plate and are immobilized along a plane parallel to the first plate and the second plate (see Fig. 6); and 
	wherein an opening of the first plurality of enclosed openings and the second plurality of enclosed openings is enclosed relative to a perimeter of the opening (see Fig. 6).  
	Margolin does not teach legs of fixed length and wherein the first plate and the second plate each have a frame with a first plurality of support members in a first orientation and a second plurality of support members in a second orientation. 
	In a related field of endeavor, Schweinberg teaches a drainage system (see Entire Abstract) wherein a first plate and second plate each have a frame (Fig. 2, frames 24; see C5/L15-30) with a first plurality of support members (see annotated Fig. 2) in a first orientation and a second plurality of support members (see annotated Fig. 2) in a second orientation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Margolin such that each plate includes a frame as taught by Schweinberg because said frame provides the benefit of improving load and impact performance (Schweinberg, see C5/L25-31).
	The combination of Margolin and Schweinberg does not teach legs of a fixed length.
	In a related field of endeavor, Wolff teaches submersible barge apparatus comprising a leg (Fig. 1, leg 15 (Fig. 1, column member 15); see C2/L52-56) of fixed length (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Margolin by incorporating the leg (vertical disposed column member) of Wolff because it is desirable to utilize a known support means (Margolin, see 

	Regarding claim 11, Margolin, Schweinberg and Wolff teach the cover grate system according to claim 10.
	The previous combination does not teach wherein the first plurality of enclosed openings and the second plurality of enclosed openings are oblong.
	Schweinberg teaches an embodiment wherein the first plurality of enclosed openings and the second plurality of enclosed openings are oblong (see Fig. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Margolin by incorporating the oblong openings of Schweinberg because said configuration is an obvious engineering design. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP §2144.04).

	Regarding claim 12, Margolin, Schweinberg and Wolff teach the cover system according to claim 11, wherein the first rigid leg and the second rigid leg have an oblong profile (the legs of Margolin shown in Fig. 6 are considered to have an “oblong profile”) to fit respectively within the oblong openings (the combination of Margolin and Schweinberg teaches “fit…within the oblong openings”).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Margolin (RU 2222658) in view of Schweinberg (USPN 6,027,283) in view of Wolff (USPN 3,099,912) and further in view of Choi (KR 20090116542).
Regarding claim 8, Margolin, Schweinberg and Wolff teach the cover grate system according to claim 7.
	The combination of references does not teach each of the plurality of plates comprising: a locking member configured to positively retain the plate to a lip of the well-site cellar; wherein the locking member comprises a recessed handle and a pivoting member.  
	In a related field of endeavor, Choi teaches a manhole with a locking member configured to positively retain the plate  (“a fastener is provided to fix a lid of the manhole to the main body”) (see Abstract, line 1)  to a lip of the well-site cellar (see Figs. 1-4) with locking member a recessed (Fig. 3, recessed 25 (Fig. 3, groove 25); see pg. 2) handle (Fig. 3, handle 22) (“fastening the handle”) (see pg. 3) and a pivoting member (“the locking handle further pivoting towards cover fastening”) (see pg. 3).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Margolin by incorporating the locking member of Choi such that each of the plurality of plates include a locking member because it provides the benefit of firmly fixing a cover installed on top of the ground (Choi, see pg. 2) which is desirable for passage of vehicles (Choi, see pg. 2; Margolin, “tracklayer”, see pg. 3). 

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (RU 2222658) in view of Schweinberg (USPN 6,027,283) in view of Wolff (USPN 3,099,912) and further in view of Meyers (US 2010/0288685).
	Regarding claim 13, Margolin, Schweinberg and Wolff teach the cover system according to claim 10, further comprising: 
	The previous combination of references does not teach an array of circular openings to provide lifting access for a hook or a chain.  
	Schweinberg teaches an embodiment comprising an array of circular openings (see Fig. 2). 	

	The combination of references does not teach openings to provide lifting access for a hook or a chain.  
	In a related field of endeavor, Meyers teaches a floor drain (see Entire Abstract) wherein openings (Fig. 2, openings 40 (Fig. 2, holes 40); see ¶46) to provide lifting access for a hook or a chain (“hooks are inserted into the holes…to remove the grate”) (see ¶49).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Margolin by incorporating the hook of Meyers because it is desirable to use a known lifting means (Margolin, see pg. 5; Bauer, see ¶77). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	
	Regarding claim 14, Margolin, Schweinberg, Wolff and Meyers teach the cover system according to claim 13, wherein the array of circular openings are collocated (Schweinberg, see Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778